Citation Nr: 1140423	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operations.    

2.  Entitlement to service connection for basal cell carcinoma, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operations.    

3.  Entitlement to service connection for malignant melanoma, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operations.      


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.  He also has service as a physician in the Army Reserve.  

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Additionally, after review, the Board requested clarification regarding some aspects of the opinion.  This requested clarification was received in May 2011 and has also been associated with the Veteran's VA claims folder.  Both VHA opinions have been provided to the Veteran and his representative.  He was afforded 60 days to provide additional argument or evidence.  In response, the Veteran's representative submitted additional argument and the Veteran submitted a VA treatment note from May 2011.

As a procedural matter, the Board notes that this May 2011 VA treatment note, which indicated a diagnosis of squamous cell carcinoma on the left eyelid, was submitted since the most recent RO review.  However, in a July 2011 statement, the Veteran's representative waived RO jurisdiction over this evidence.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

Additionally, with regard to the newly submitted May 2011 VA treatment note, the Veteran asked that VA "add this new enclosed cancer" to his claims file.  The Board concludes that this evidence raises the issue of whether his squamous cell carcinoma is attributable to active duty service or, in the alternative, whether this disorder is attributable to a service-connected disability.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia Theater of Operations, but does not have a chronic qualifying disability based on such service.  

2.  Actinic keratosis was manifest within one year of active duty service, and is related to such service.  

3.  Neither basal cell carcinoma nor malignant melanoma were not shown in service, within one year of service, or for many years thereafter, and are not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for actinic keratosis have been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.407, 3.309, 3.310, 3.317 (2010).

2.  The criteria for entitlement to service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2010).

3.  The criteria for entitlement to service connection for malignant melanoma have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in April and July 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims on a direct basis and as due to his service in the Southwest Asia Theater of Operations, and of his and VA's respective duties for obtaining evidence.  

The Board notes that neither notice letter addressed how service connection for these disorders may be established on a secondary basis.  Indeed, the Veteran has not been service connected for any disorder, and did not claim this avenue of entitlement until he submitted his Notice of Disagreement.  However, the Board notes that the Veteran has actual knowledge of the basic tenets for establishing service connection on a secondary basis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Specifically, in his Notice of Disagreement, he stated that actinic keratosis is a "documented precursor" to basal cell carcinoma and melanoma.  Moreover, as a physician, this statement constitutes competent evidence.  Therefore, through his statements, not only has the Veteran demonstrated actual knowledge of how service connection may be established on this basis, he has also provided evidence of such a relationship.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, a VA opinion with respect to the issues on appeal was obtained in April 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinion provided by the VA examiner was not based on a review of the claims file, nor was the opinion supported by an adequate reasons and bases.

However, in order to correct these deficiencies, an opinion from a VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) was obtained in April 2011.  Moreover, an additional clarification from this same expert was obtained in May 2011.  The Veteran was provided with a copy of these opinions and, in July 2011, his representative submitted a response addressing both opinions.  

The Board finds that the VHA expert opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that any defects that were present in the April 2007 VA opinion were cured by the VHA opinion and addendum obtained in April and May 2011, respectively.  Therefore, VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the Veteran's claim for actinic keratosis, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, regarding malignant tumors, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has served as an Army physician which includes active duty service in the Southwest Theater of Operations from December 1990 to April 2001.  In April 2006, he submitted a claim seeking entitlement to service connection for actinic keratosis, basal cell carcinomas and malignant melanomas on various locations of his skin.  Although all three disorders are similar in the sense that they all affect the skin, they cannot be considered collectively, as each would be rated under separate diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7818 and 7833 (2010).   The Veteran also presents the argument that each skin disorder is a separate and distinct entity sharing a common etiology.  Being a physician, he clearly possess the knowledge to understand such a differentiation.  Such can be distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009) wherein it was held that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.

Service in the Southwest Asia Theater of Operations

As an initial matter, in his May 2006 statement, the Veteran stated that he was exposed to "toxic fumes from the burning oil wells, and possibly other unknown carcinogens" while serving in the Southwest Asia Theater of Operations.  The RO has construed this statement as a claim for entitlement to service connection for the above disorders as part of a chronic disability related to his service in that area.  

Compensation may be paid to a Persian Gulf Veteran when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness such as, but not limited to, chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B); see also 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

As to the first element, the evidence clearly establishes that the Veteran is a Persian Gulf Veteran as is contemplated by VA regulations.  Specifically, his DD-214 indicates that he was specifically activated from the Army Reserve for service in the Persian Gulf.  Moreover, he was in receipt of the Southwest Asia Service Medal.  Therefore, the Veteran is a "Persian Gulf Veteran" for purposes of 38 C.F.R. § 3.317.  

However, entitlement under 38 C.F.R. § 3.317 is not warranted, because the Veteran does not have a disorder that can be considered either an "undiagnosed illness," or a medically unexplained multisymptom illness.  To the contrary, he has been diagnosed with three identifiable and distinct skin disorders.  Therefore, he does not have an "undiagnosed illness."  Moreover, the Board does not consider skin disorders such as actinic keratosis, basal cell carcinoma and malignant melanoma to be a "chronic multisymptom illness" that can be considered under this regulation.  

It is true that, under 38 C.F.R. § 3.317, such unexplained illnesses include, but are not limited to disorders such as irritable bowel syndrome, fibromyalgia or chronic fatigue syndrome.  However, the Veteran's claimed disorders have an explainable etiology (i.e. extended sun exposure, age, etc.).  Therefore, service connection is not warranted for any of his claimed disorders on this basis.

Actinic Keratosis

Next, regarding the Veteran's claim for actinic keratosis, the Board concludes that service connection for this disorder should be granted.  Specifically, the evidence indicates that he was diagnosed with actinic keratosis on the forehead in March 1991, very shortly after he left his period of active duty.  Since that time, he has also been diagnosed with actinic keratosis lesions on other locations on his skin.  Specifically, actinic keratosis lesions were later observed to his middle back and left shoulder in March 1999, and to his left forearm and the right side of his neck in April 1999.  Actinic keratosis lesions were again observed on his back in October 2000 and February 2003.  However, by the time of his VA examination in April 2007, he had only one actinic keratosis lesion, which was on his neck.  

In finding that service connection is warranted for actinic keratosis, the Board relies on the conclusions of a VA medical expert who provided an opinion in April 2011 on this issue.  Specifically, after reviewing the Veteran's claims file and treatment history, the medical expert stated that risk factors for actinic keratosis included fair skin, long term daily sun exposure, multiple severe sun burns (especially early in life), advanced age and abnormal immune response.  

However, this expert specifically pointed out that the Veteran's actinic keratosis was diagnosed very shortly after he left active duty.  Moreover, in a May 2011 addendum to the April 2011 opinion, the same VHA expert stated that, while it was conceivable that the Veteran's actinic keratosis was present prior to his entry into active duty, the manifestation of this disorder so soon after he left active duty made it at as least as likely as not that it was related to such service.  

It is true that the expert's opinion in this regard is not entirely clear.  For example, while she stated that it was possible that the Veteran's actinic keratosis existed prior to active duty, there is no evidence in the record to indicate such a disorder either during or prior to active duty.  See 38 C.F.R. § 3.304(b) (Veteran is presumed to be in sound condition except those that are recorded in examination reports).  

Moreover, the expert concluded that the Veteran's actinic keratosis is "presumed" related to active duty, given that it was diagnosed within one year of his release from active duty.  It is unclear whether actinic keratosis may be considered a malignant tumor, the type of which may be presumed service-connected under 38 C.F.R. §§ 3.307, 3.309 (2010).  

Nevertheless, the Board construes the expert's opinion in the overall sense to be one that relates the Veteran's actinic keratosis to his active duty service.  Moreover, as the claim is being granted, whether it may also be presumptively related to service is immaterial.  

The evidence also includes an opinion by a VA examiner in April 2007.  There, the VA examiner opined that the cause of the Veteran's skin disorders was "lifelong exposure to the sun while not on active duty and while on active duty."  However, this opinion was provided without review of the claims file.  It is true that failure to review the claims file does not negate the probative value of the subsequent opinion, so long as the facts on which the opinion is based are correct.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, when comparing the probative value of the VA examiner's opinion against the VHA expert's opinion, the Board finds that the expert's opinion to be of greater evidentiary weight.  In that case, not only was the claims file reviewed, but the pertinent facts were enumerated, and the opinion was accompanied by a more thorough analysis.  Therefore, the expert's opinion is afforded greater probative value. 

Given these considerations, the Board concludes that the weight of the competent evidence indicates that the Veteran's actinic keratosis is attributable to his active duty service.  At the very least, the evidence is in equipoise.  Therefore, service connection for actinic keratosis is granted.  



Basal Cell Carcinoma and Malignant Melanoma

Regarding the remaining two disorders on appeal, the Board determines that service connection is not warranted.  As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to basal cell carcinoma or malignant melanoma or any symptoms reasonably attributed thereto.  In fact, at the time of a post-deployment physical examination in March 1991, an examination of the Veteran's skin was normal.  Therefore, no chronic skin disorder of any sort was noted in service.

Additionally, the post-service treatment records do not reflect a diagnosis of, or treatment for, either basal cell carcinoma or malignant melanoma for many years after he left active duty.  Specifically, the first indication of a basal cell carcinoma was not until December 1997, where one was identified on his right shoulder.  The first indication of a malignant melanoma was not shown until a February 1999 biopsy of a lesion also removed from his right shoulder.  Therefore, neither may be service-connected on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

The Board also emphasizes the multi-year gap between discharge from active duty service in 1991 and the first occurrences of either of these disorders in 1997 and 1999 (approximately 6 and 8 years, respectively). Furthermore, as noted above, the record includes an Army reserve physical examination from March 1991, one month after the Veteran left active duty, which did not indicate any chronic skin disorders.  Therefore, continuous episodes of basal cell carcinoma or malignant melanoma have not been shown based on the clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, as the Veteran is a physician, he is presumed to be competent to testify as to the nature and morphology of numerous types of skin disorders.  However, both basal cell carcinoma and malignant melanoma are disorders that can be positively identified only through biopsy analysis.  Here, the evidence does not indicate that the Veteran ever had a biopsy indicating either disorder prior to 1997.  Therefore, despite his professional experience as a physician, he is not able to self-diagnose these particular disorders without biopsy testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 

Nevertheless, the lack of any biopsy testing notwithstanding, the Veteran's is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


Significantly, the Board finds that the Veteran's reported history of continued skin disorders such as basal cell carcinoma and malignant melanoma since active service, to the extent that such is argued, is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, his post-deployment examination in March 1991 was absent of any complaints.  In fact, he characterized himself as being in "excellent health."  Moreover, the post-service evidence does not reflect treatment related to either disorder for 7 years following active service.  Caluza, 7 Vet. App. at 498

Additionally, when the Veteran sought treatment with an Army dermatologist in the early 19902, none of these records reflect his assertion that his skin lesions were related to active duty until he filed his claim.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Those records also fail to support the Veteran's base assertion that his basal cell carcinoma and malignant melanoma existed at that time.  Clearly, had these conditions been present, they would have been identified.

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of a diagnosis for many years after he left active duty and finds his testimony as to continuous symptoms since active duty, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's basal cell carcinoma or malignant melanoma to active duty, despite his contentions to the contrary.    

In this case, the Veteran underwent a VA examination in April 2007, where the Veteran reported being diagnosed with malignant melanoma in 2001.  A physical examination revealed one wound to the Veteran's posterior neck that was secondary to an actinic keratosis lesion rather than to basal cell carcinoma or malignant melanoma.  This examination also revealed a number of small hypopigmented scars related to past excisions.  

After the examination, the VA examiner diagnosed basal cell carcinoma scars and malignant melanoma scars per the Veteran's history.  However, the examiner opined that these lesions were due to a lifelong exposure to the sun while not on active duty as well as on active duty.  The opinion was provided without the benefit of a review of the claims file.  The mere failure to review the claims file does not negate the probative value of the subsequent opinion, so long as the facts on which the opinion is based are correct.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 295.  Nonetheless, having concluded that the failure to review claims file may have negatively impacted the probative value of the opinion, the Board sent the claims file to a VHA expert in March 2011 for her opinion.  

In response to the Board's request, the expert stated that the risk factors for basal cell carcinoma included a history of sun exposure, history of sunburn, exposure to ionizing radiation, fair skin, gender, age, immune suppression and arsenic exposure.  Similarly, the risk factors for malignant melanoma included a risk of sunburn, exposure to ultraviolet radiation, family history, fair skin, abnormal immune response, and living and high elevation or close to the equator.  

Next, after a review of the claims file, the expert noted that the Veteran was first diagnosed with basal cell carcinoma approximately 6 years after he left active duty and had been diagnosed with at least 12 since that time, even in areas that were not located in sun-exposed areas.  The expert also observed that the Veteran was not diagnosed with malignant melanoma for approximately 8 years after active duty, including three separate malignant melanomas on the right shoulder.  

However, as was further explained in a May 2011 addendum, the expert opined that it was less likely than not that either disorder was attributable to active service.  In providing these opinions, she reflected that the Veteran's history suggested a genetic predisposition which, in conjunction with chronic sun exposure, led to these disorders.  In fact, the expert stated that there was "no evidence" to suggest that the manifestation of these disorders was accelerated due to his service in the Southwest Asia Theater of Operations.  Additionally, the expert also noted that there was no evidence to indicate that the Veteran experienced any chemical exposure while in service.  

The Board finds that opinions provided by the expert were adequate for evaluation purposes.  Specifically, the expert reviewed the claims file and presented opinions that were supported by a rationale which cited the relevant evidence reviewed.  There is no indication that the expert was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Therefore, service connection is not warranted for either of these disorders based on the clinical evidence of record.  

Secondary Service Connection

Next, given that the Veteran is service-connected for actinic keratosis, the Board has also considered whether the Veteran's basal cell carcinoma and malignant melanoma may be related to his actinic keratosis.  

Specifically, in addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  


However, in this case, service connection for the Veteran's basal cell carcinoma or malignant melanoma is not warranted as a secondary result of his actinic keratosis.  Specifically, in her addendum opinion from May 2011, the expert specifically stated that a diagnosis of actinic keratosis in 1991 did not dispose him to subsequent diagnoses of basal cell carcinoma or malignant melanoma.  Therefore, service connection is also not warranted on this basis, based on the clinical evidence.

Regarding both of theories of entitlement, the Board has also considered the statements made by the Veteran relating his basal cell carcinoma and malignant melanoma to his active service and/or his actinic keratosis.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran is a physician and served as such while on active duty.  As such, he is competent to testify as to certain aspects of his claimed disorders.  However, the Board notes that there is no evidence to indicate that the Veteran has any specialized training in skin disorders.  His VA Form DD-214 describes him as being an Internist as opposed to a Dermatologist.  He does not argue the contrary.  Moreover, as noted above, both of these disorders require biopsy tests in order to be diagnosed.  As such, the Veteran's medical training notwithstanding, he is not competent to diagnose these disorders without the necessary diagnostic testing.  

As to his own medical opinions as to the nature and etiology of his basal cell carcinomas and malignant melanomas, the Veteran is competent to provide such opinions given his training as a physician.  Here, he specifically argued in his July 2007 Notice of Disagreement that actinic keratosis is a precursor to both basal cell carcinoma and malignant melanoma.  He also disputes the conclusion that he has had life-long sun exposure, as he has always had an indoor occupation.  

However, when weighing the probative value of the Veteran's medical opinions against the opinions provided by the expert, the Board affords greater weight to the expert's opinion.  Specifically, although the Veteran is competent, as a physician, to offer his own opinion as to the nature and etiology of his claimed disorders, the credibility of such opinions is diminished by the fact that he has a material interest in the claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran has not provided any independent evidence supporting his own conclusions.  

The VHA expert, on the other hand, provided an impartial opinion based purely on the available evidence that was supported by an adequate reasons and bases.  As noted above, the Board has concluded that this opinion is more than adequate for adjudication purposes.  Therefore, while the Board has considered the Veteran's opinions in view of his training as a physician, it nevertheless places greater probative value on the opinion of the VHA expert.  

Finally, the Board has considered the Veteran's assertions in May 2006 that he was exposed to fumes from burning oil wells and "possibly other unknown carcinogens."  The service treatment records do not indicate such exposure to any such carcinogens.  Moreover, unlike testimony regarding specific medical symptoms, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time and what chemicals he may have been exposed to.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In light of the above discussion, the Board concludes that, when affording the Veteran the benefit of every reasonable doubt, service connection for actinic keratosis is warranted.  However, the preponderance of the evidence is against the claim for service connection for basal cell carcinoma and malignant melanoma, and there is no doubt to be otherwise resolved.  As such, these appeals are denied.

ORDER

Service connection for actinic keratosis, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operations, is granted.    

Service connection for basal cell carcinoma, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operations, is denied.    

Service connection for malignant melanoma, to include as secondary to a service connected disability and to service in the Southwest Asia Theater of Operation, is denied.    



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


